   Case 2:16-cr-00277-KM Document 144 Filed 04/09/21 Page 1 of 2 PageID: 43
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Benjamin “Kristie” Navarro                                          Cr.: 16-00277-001
                                                                                      PACTS #: 416624

Name of Sentencing Judicial Officer:    THE HONORABLE KEVIN MCNULTY
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 11/21/2016

Original Offense:   Conspiracy to Distribute and Possess with Intent to Distribute Methamphetamine, 21
                    U.S.C. & 846 [21 U.S.C. & 841(a)(1) and (b) (1)(A)]

Original Sentence: 38 months imprisonment, 60 months supervised release

Special Conditions: $100 -Special Assessment, Drug Testing and Treatment, and Cooperation with
Immigration and Customs Enforcement

Type of Supervision: Supervised Release                  Date Supervision Commenced: March 30, 2018

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The person under supervision has violated the special supervision condition
                      which states ‘You must refrain from the illegal possession and use of drugs,
                      including prescription medication not prescribed in your name, and must
                      submit to urinalysis or other forms of testing to ensure compliance’
                      On September 15, 2020, Navarro reported to the Probation Office in the
                      Southern District of New York for the purposes of drug testing where she tested
                      positive for Methamphetamines. The results were confirmed by the National
                      Lab on September 29, 2020.
                      On February 4, 2021, and March 2, 2021, Navarro tested positive for
                      Methamphetamines and the results were confirmed by the National Lab.



U.S. Probation Officer Action:

The Probation Office is recommending no Court action be taken at this time due to Navarro current stable
housing and employment. Additionally, the probation officer would like the opportunity to address the
non-compliance therapeutically. Navarro has been warned that further positive results would require her
enrollment of a residential substance treatment that would in turn put her at risk for losing temporary
housing and employment.
   Case 2:16-cr-00277-KM Document 144 Filed 04/09/21 Page 2 of 2 PageID: 44
                                                                                        Prob 12A – page 2
                                                                                        Benjamin Navarro


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez
                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer

/ bgm

PREPARED BY:



Brendan G. Murillo                     4/9/2021
BRENDAN G. MURILLO                        Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other

                                                               /s/ Kevin McNulty

                                                                Signature of Judicial Officer


                                                                     4/9/2021
                                                                         Date
